244 F.2d 959
Ira K. GREER, Steven I. Greer, individually and as partnersd/b/a Inland Wool Company, and Peerless InsuranceCompany, a corporation,v.UNITED STATES of America.
No. 5588.
United States Court of Appeals Tenth Circuit.
March 9, 1957.

On Petition for writ of certiorari to the United States District Court for the District of Utah.
Before BRATTON, Chief Judge, and HUXMAN, MURRAH, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Petition for writ of certiorari denied.


2
Calvin L. Rampton, Salt Lake City, Utah, for petitioners.


3
A. Pratt Kesler, U.S. Atty., Salt Lake City, Utah, for respondent.